Citation Nr: 1021360	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  09-10 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for rheumatoid arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1995 to 
March 2000 and from March 2001 to January 2007.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO) that denied the Veteran's claim for 
service connection for rheumatoid arthritis.  Although the 
case was not referred to the Veteran's representative at the 
Board for the purpose of allowing the representative an 
opportunity to present written argument, this did not have 
any prejudicial effect in light of the Board's allowance of 
the claim.


FINDING OF FACT

The Veteran's rheumatoid arthritis at least as likely as not 
had onset during her period of active service.


CONCLUSION OF LAW

The Veteran's rheumatoid arthritis was incurred in her active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable result or be of assistance to this inquiry.



Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Disability which is proximately 
due to or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  
38 C.F.R. § 3.310 (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
like arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and regulations implementing them 
are intended as liberalizations applicable when the evidence 
would not warrant service connection without them.  38 C.F.R. 
§ 3.303(d) (2009). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  

The Veteran contends that she incurred rheumatoid arthritis 
in service.  Service treatment records show that the Veteran 
received treatment for joint pain and arthralgia in the 
ankles, hips, hands, wrists, knees, and feet in August 2002, 
September 2004, November 2004, February 2005, November 2005, 
February 2006, and March 2006.  In a September 2004 treatment 
report, the physician found a negative rheumatoid factor 
(RF).  A November 2004 service treatment record showed the 
Veteran's hips, wrist, and hands to be unremarkable to gross 
visual inspection.  In February 2006 and March 2006 service 
medical reports, the Veteran was diagnosed with arthralgia at 
multiple sites. 

The first post-service evidence of record of the Veteran's 
rheumatoid arthritis is a May 2007 VA medical report where 
the Veteran reported hand, wrist, and foot pain.  The 
physician noted the Veteran's family history of rheumatoid 
arthritis and sent a blood sample to be tested, but the 
results showed a negative rheumatoid factor.  A January 2008 
MRI of the right hand revealed minimal effusions in the 2nd 
through 5th metacarpophalangeal joints.  The private 
physician found that the effusions may be compatible with 
underlying synovitis or rheumatoid arthritis.  He diagnosed 
rule out inflammatory arthritis.  In a February 2008 private 
medical report, it was noted that the Veteran was treated for 
mild rheumatoid arthritis.  

On VA examination in March 2008, the Veteran complained of a 
long history of multiple joint pains since service.  The 
examiner noted that the Veteran did not have any active 
disease of joint pain on the day of the examination.  
However, the examiner diagnosed the Veteran with rheumatoid 
arthritis and found that this was the root of her chronic 
joint pains.  He explained that although the Veteran did not 
have any active disability at this time, this was subject to 
change rapidly during a flare-up. 

Post-service VA medical records dated from June 2008 to 
December 2008 show that the Veteran received intermittent 
treatment for pain and swelling in the hands, wrists, and 
feet.  A July 2008 x-ray of both hands showed no evidence of 
early hallmark of rheumatoid arthritis.  

The medical evidence of record shows that the Veteran 
experienced joint pain and arthralgia on multiple occasions 
during her period of service.  She also filed her claim for 
service connection within 3 months after her discharge from 
service.  Post-service medical records dated from May 2007 to 
December 2008 indicate that the Veteran continuously suffered 
from symptoms of joint pain in her hands, wrists, and feet.  
Although the Veteran's blood test results in May 2007 showed 
a negative RF and a July 2008 x-ray of the hands indicated no 
signs of rheumatoid arthritis, there was objective medical 
evidence in January 2008 that the Veteran had minimal 
effusions in the metacarpophalangeal joints of the right hand 
that were compatible with rheumatoid arthritis.  
Additionally, the March 2008 VA examiner found that even 
though the Veteran was asymptomatic, she still had a 
diagnosis of rheumatoid arthritis that could become active 
during a flare-up. 

The Veteran must be afforded the benefit of the doubt, and 
the Board, therefore, finds that the Veteran's rheumatoid 
arthritis was incurred during active service due to the joint 
pain that she experienced during service, her continuity of 
symptomatology after service, and the January 2008 MRI with 
positive evidence of effusions in the joints of the right 
hand.    

Therefore, resolving all doubt in favor of the Veteran, the 
Board concludes that rheumatoid arthritis was incurred during 
active service.  While further inquiry could be undertaken 
with a view towards development of the claim so as to obtain 
an additional medical opinion, under the benefit of the doubt 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the Veteran 
shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 
52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994).  Therefore, service connection for rheumatoid 
arthritis must be granted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 





ORDER

Service connection for rheumatoid arthritis is granted.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


